310 S.W.3d 316 (2010)
Catherine Anne FLOWERS, Appellant,
v.
Steven A. MARTIN, Respondent.
No. WD 71371.
Missouri Court of Appeals, Western District.
May 25, 2010.
Gary E. Brotherton, Columbia, MO, for Appellant.
Michelle N. Higinbotham, Belton, MO, for Respondent.
Before Division II: MARK D. PFEIFFER, Presiding Judge, and VICTOR C. HOWARD and ALOK AHUJA, Judges.

Order
PER CURIAM:
Catherine Anne Flowers appeals the Judgment of Modification of Child Custody, Visitation, and Support, entered by the Circuit Court of Platte County, whereby her former husband, Steven A. Martin, was granted sole legal and physical custody of their three children. We affirm in this per curiam order and have provided a memorandum to the parties explaining our ruling today. Rule 84.16(b).